 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 1 of 13
     USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 1 of 13




                          United States
                          CONSUMER PRODUCT SAFETY COMMISSION




   Gree Reannounces Dehumidifier Recall Following 450 Fires
   and $19 Million in Property Damage; Brand Names Include
   Frigidaire, Soleus Air, Kenmore and Others




                                                   I
                   I

                                      tCSd




                                                       U
                                                                                            EXHIBIT
                                                                                     i
                                                                                     £
                                                                                             c
httos://www.CDSC.eov/Recalls/2016/eree-reannounces-dehumidifier-recall-followine-450-f...   7/11/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 2 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 2 of 13




     Recall Summary

      Name of product:
      Dehumidifiers


     Hazard:
     The dehumidifier can overheat, smoke and catch fire, posing
     serious fire and burn hazards to consumers.


     Remedy:
     Refund


     Recall date:
     November 29, 2016


     Units:
     About 2.5 million (in addition, 55,000 were sold in Canada) This
     recall was first announced in September 2013, updated in
     October 2013 and expanded in January 2014.



                    Consumer Contact:




https://www.cpsc.rjov/Recalls/2016/eree-reannounces-dehumidifier-recall-followine-450-f...   7/1 1/201 8
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 3 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 3 of 13


                     Gree toll-free at (866) 853-2802
                     from 8 a.m. to 6 p.m. ET Monday
                     through Friday or online at
                     greedehumidifierrecall.com and
                     click on Recall for more
                     information.




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-followine-450-f...   7/11/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 4 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 4 of 13



         Recall Details
         Description:
         This recall involves 20, 25, 30, 40, 45, 50, 65 and 70-pint dehumidifiers

         with brand names Danby, De'Longhi, Fedders, Fellini, Frigidaire, GE,

         Gree, Kenmore, Norpole, Premiere, Seabreeze, SoleusAir and

         SuperClima. Recalled model numbers and date codes are listed below.

         The brand name and the pint capacity are printed on the front of the

         dehumidifier. The model number and date code are printed on a sticker

        on the back, front or side of the unit. The dehumidifiers are white, beige,

        gray or black plastic and measure between 19 and 24 inches tall, 13 and

         15 inches wide, and 9 and 1 1 inches deep.




          Danbv or Premiere

          Model number                      Capacity                  Date code range

          DDR3011                           30-pint                           All units

          DDR30P                            30-pint                           All units

         DDR4511                            45-pint                           All units

         DDR45P                             45-pint                  All units

         DDR6511                            65-pint                           All units

         DDR65CHP                          65-pint                           All units




         De'Longhi or SuperClima

         Model number                      Capacity                   Date code range




httt>s://www.cDsc.eov/Recalls/2016/2ree-reannounces-dehumidifier-recall-followine-450-f...   7/1 1 /9.01 8
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 5 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 5 of 13


          DDSE30                             30-pint                            All units

          DDSE40                             40-pint                            All units

         I DG50                              50-pint                           All units




          Fedders

          Model number                      Capacity                  Date code range

          FEDH-MAH030-C1 5                         30-pint                            All
          units


          FEDH-MAH070-C1 5                         70-pint                            All
          units




          Fellini

          Model number                      Capacity                  Date code range

          13-06030                           50-pint                           All units

          13-06031                           70-pint                           All units




         Frigidaire

         Model number                      Pint capacity              Date code range

         FDB30R1                            30-pint                           01/07
         through 09/08


         FDB50R1                           50-pint                            01/07
         through 09/08


         FDB70R1                           70-pint                            01/07
         through 09/08

         FDD25S1                            25-pint                           01/07
         through 09/08




httos://www.cr>sc.eov/Recalls/2016/eree-reannounces-dehumidifier-recall-followine-450-f...   7/1 1/201 8
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 6 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 6 of 13


          FDF50S1                            50-pint                           01/07
          through 09/08


          FDF70S1                           70-pint                           01/07
          through 09/08


          FDL30R1                           30-pint                           01/07
          through 09/08

          FDL50R1                           50-pint                           01/07
          through 09/08


          FDL50S1                           50-pint                           01/07
          through 09/08


          FDL70R1                           70-pint                           01/07
          through 09/08


          FDL70S1                           70-pint                           01/07
         through 09/08


          FDM30R1                          30-pint                           01/07
         through 09/08

         FDR30S1                            30-pint                           01/07
         through 09/08




        i GE

         Model number                      Pint capacity              Date code range

         ADER30LN                         30 pint                    01/08 through
         12/10

         ADEW30LN                         30 pint                    01/08 through
         12/10

         AHR30LL                          30 pint                    01/08 through
         12/10

         AHR30LM                          30 pint                    01/08 through
         12/10




https://www.CDSC.eov/Recalls/2016/sxee-reannounces-dehumidifier-recall-followine-450-f...   7/1 1/201 8
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 7 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 7 of 13


          AHW30LM                          30 pint                    01/08 through
          12/10


          ADER40LN                          40 pint                   01/08 through
          12/10

          AHH40LL                          40 pint                   01/08 through
          12/10

         AHR40LL                           40 pint                   01/08 through
          12/10


         AHR40LM                           40 pint                   01/08 through
          12/10

         ADEH50LN                          50 pint                   01/08 through
          12/10

         ADER50LN                          50 pint                   01/08 through
         12/10


         ADEW50LN                          50 pint                   01/08 through
         12/10


         AHH50LM                           50 pint                   01/08 through
         12/10

         AHR50LL                           50 pint                   01/08 through
         12/10

         AHR50LM                           50 pint                   01/08 through
         12/10

         AHW50LM                           50 pint                   01/08 through
         12/10


         ADER65LN                          65 pint                   01/08 through
         12/10

         ADEW65LN                          65 pint                   01/08 through
         12/10




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-following-450-f...   7/1 1/201 8
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 8 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 8 of 13


          AHR65LL                           65 pint                    01/08 through
          12/10


          AHR65LM                           65 pint                    01/08 through
          12/10

          AHW65LM                          65 pint                    01/08 through
          12/10




        ! Gree

          Model number                     Capacity                   Date code range

          13-06090                           30-pint                  All units

          13-06091                          45-pint                   All units


          13-06092                          50-pint                   All units

         GDN40AH-A4EBB1A                 40-pint                           All units

         GDN45AH-A3EBB2A                 45-pint                           All units

         GDN50AF-A3EBA8A                 50-pint                           All units

         GDN50AF-A3EBA8B                  50-pint                           All units

         GDN70AF-A3EBA8A                 70-pint                           All units

         GDN70AF-A3EBB3A                  70-pint                           All units

         GDN70AI-A3EBB2A                            70-pint                            All
         units

         GDNE30AEBA1A8A                             30-pint                            All
         units

         GDNE40AEBA1A8A                  40-Pint                            All units

         GDNE50AFBA1A8A                             50-pint                         All
         units




httDs://www.cnsc.eov/Recalls/2016/eree-reannounces-dehumidifier-recall-followine-450-f. .    7/1 1 /?f)l R
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Property ... Page 9 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 9 of 13


          GDNE65AFBA1A8A                             65-pint                         All
          units




          Kenmore

          Model number                      Capacity                  Date code range



          407.52301210                       30-pint                  2012-04 through
          2012-09


          407.52501210                       50-pint                  2012-04 through
          2012-09

         407.52701210                       70-pint                   2012-04 through
          2012-09

         407.52702210                       70-pint                   2012-04 through
         2012-08




         Nor^oje

         Model number                      Capacity                  Date code range

         NPDH30PG                          30-pint                           All units




         Seabreeze

         Model number                      Capacity                  Date code range

         DH450S                             50-pint                           All units

         DH470S                             70-pint                          All units




         SoleusAir

         Model Number                      Capacity                  Date code range




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-following-450-f...   7/11/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $ 1 9 Million in Proper...    Page 1 0 of 1 3
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 10 of 13


             CFM-25E                        25-pint                           All units

             CFM-40E                        40-pint                           All units

             DP1 -30-03                      30-pint                   All units

             DP1 -40-03                     40-pint                    All units

            DP 1-50-03                      50-pint                   All units

            DP1-50-03A                      50-pint                  All units

            DP1 -70-03                      70-pint                   All units

            GL-DEH-30-1                               30-pint                         1211
            through 0612

        | GL-DEH-45-2                                45-pint                          1211
        | through 0612
        i
        | GL-DEH-50-2L2                    50-pint                           1211
            through 0612


            GL-DEH-50-2Q2                  50-pint                           1211 through
            0612

            GL-DEH-70-2S2                  70-pint                            1211
            through 0612

            GL-DEH-70P-2S2                 70-pint                            0112
            through 0612

            GM-DEH-30M-1L2               30-pint                           010512
            through 061412


            GM-DEH-30M-1 R2               30-pint                           010512
            through 061412


            GM-DEH-45-1                   45-pint                            122511
            through 0621 12

            GM-DEH-70-1S2                  70-pint                           010512
            through 062112




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-following-450-f...     7/1 1/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $ 1 9 Million in Proper...    Page 1 1 of 1 3
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 11 of 13


          SG-DEH-25-4                       25-pint                            032711
          through 081712

          SG-DEH-30-2                       30-pint                            032711
          through 050712

          SG-DEH-30B-1                      30-pint                           011210
          through 041310

          SG-DEH-30M-1                      30-pint                           010210
          through 071512


          SG-DEH-30M-1A                    30-pint                            121510
          through 111011

          SG-DEH-30M-1 L2                  30-pint                           010510
         through 071512


         SG-DEH-30M-1 R2                   30-pint                           010510
         through 071512


         SG-DEH-45-1                        45-pint                           010210
         through 071512

         SG-DEH-45-1A                      45-pint                            121510
         through 111011


         SG-DEH-45-2                        45-pint                           03271 1
         through 050712


         SG-DEH-50-2                        50-pint                           010712
         through 010712


         SG-DEH-70-1                        70-pint                           010210
         through 071512


         SG-DEH-70-1A                      70-pint                            121510
         through 111011

         SG-DEH-70-2                       70-pint                            032711
         through 050712




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-following-450-f...     7/11/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Proper...       Page 12 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 12 of 13


           SG-DEH-70-2S2                      70-pint                           03271 1
           through 050712




         Remedy:
         Consumers should immediately unplug and stop using recalled

         dehumidifiers and contact Gree for a full refund.


         Incidents/Injuries:
         There have been more than 2,000 reported incidents of dehumidifiers

         overheating. About 450 fires have been reported, resulting in more than

         $19 million in property damage.


        Sold At:
        AAFES, HH Gregg, Home Depot, Kmart, Lowe's, Menards, Mills Fleet

        Farm, Sam's Club, Sears, Walmart and other stores nationwide and in

        Canada, and online at Amazon.com and Ebay.com, from January 2005

        through August 2013 for between $110 and $400.

        £ianufacturer(s):
        Gree Electric Appliances, of China

        Importers):
        Airwell of France; CNA of Wood Dale, III.; Danby of Ontario, Canada;

         De'Longhi of Italy; Frigidaire, of Charlotte, N.C.; GE Appliances, of

        Louisville, Ky.; Gree USA Sales Ltd. of City of Industry, Calif.; IRP of

        Pineville, N.C.; MJC America Ltd. dba Soleus International Inc. of Walnut,

        Calif.; and Sunrise of Quebec, Canada.

        Manufactured In:
        China


        Recall number:
        1 7-039




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-followinfi-450-f...    7/1 1/2018
 Gree Reannounces Dehumidifier Recall Following 450 Fires and $19 Million in Proper,..      Page 13 of 13
    USDC IN/ND case 1:19-cv-00016-HAB-SLC document 17-3 filed 07/09/19 page 13 of 13




https://www.cpsc.gov/Recalls/2016/gree-reannounces-dehumidifier-recall-following-450-f...     7/11/2018
